DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-2, 10, 12, 16-20, 22-25, 27, 31-33 and 45, in the reply filed on 05/09/2022 is acknowledged.
Claims 57 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.
	Applicants further elected compound 2 as specific Bcl-2 modulator, claims 1-2, 10, 12, 16-20, 22-25, 27, 31-33 and 45 read on the elected species and are under examination.

    PNG
    media_image1.png
    253
    600
    media_image1.png
    Greyscale
compound 2
Claims 1-2, 10, 12, 16-20, 22-25, 27, 31-33, 45, 57 and 66 are pending, claims 1-2, 10, 12, 16-20, 22-25, 27, 31-33 and 45 are under examination.

Priority
Acknowledge is made that this application is US National Stage of International Application PCT/US2019/022560, filed on March 15, 2019, which claims benefit of US Provisional Application No. 62/644,223, filed on March 16, 2018, and US Provisional Application No. 62/703,805, filed on July 26, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 and 05/19/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10, 12, 16-20, 22-25, 27, 31-33 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20150118289) in view of Chen et al. (US20190040062) and Heller et al. (US20180021259).
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Lee et al.  teaches A nanoparticle including a hydrophobic active ingredient and
a polypeptide, as well as a liposome including the nanoparticle and methods of making and using the nanoparticle (abstract). According to an aspect of the present invention, a
nanoparticle includes a hydrophobic active ingredient and a polypeptide, wherein the hydrophobic active ingredient is present with respect to the polypeptide at a molar ratio ranging from about 0.01 to about 100 (page 1, [0009, 0025]). The term "active ingredient" as used herein refers to a biologically active material, and examples thereof include a compound (e.g., small organic molecule, "small" in this context referring generally to molecules other than polypeptides, proteins, and nucleic acids), a protein, a peptide, a nucleic acid, a nanoparticle, or any combination thereof. Examples of the active ingredient include an anticancer drug (page 2, [0027]). The polypeptide may be a polypeptide that binds to a hydrophobic active ingredient. The polypeptide may be, for example, albumin, transferrin, apolipoprotein, a fragment thereof, or any combination thereof. The albumin may be serum albumin, and the serum albumin may be human serum albumin (HSA) or bovine serum albumin (BSA) (page 2, [0029]). The average diameter of the nanoparticle may be in a range of about 10 nm to about 500 nm, about 95um to about 100nm (page 2, [0032]). According to methods that are known in the art, the pharmaceutical composition may be formulated and prepared in the form of a unit dose using the pharmaceutically acceptable carrier and/or diluents, or may be introduced and prepared in a multi-dose container. Here, the pharmaceutical composition may be formulated as a solution of oil or aqueous medium, suspension, syrup, or emulsion. In some embodiments, the pharmaceutical composition may be formulated as extracts, powders, powdered drugs, granules, tablets, or capsules. The pharmaceutical composition may further include a dispersant or a stabilizer. The aqueous medium may contain physiological saline or PBS (page 4, [0053]). According to the nanoparticle containing the hydrophobic active ingredient and the polypeptide, the method of manufacturing the nanoparticle, and the use of the nanoparticle,
the nanoparticle may be simply manufactured without adding a chemical additive. Also, there may be no interaction between the lipid and the hydrophobic active ingredient, and drugs may be efficiently released and non-invasively delivered to the target site of the subject so as to minimize side effects on normal tissue (page 5, [0065]). 
Chen et al. teaches Bcl - 2 inhibitors ABT–263 (Navitoclax) (page 1-2, [0004]). In one embodiment, the pharmaceutical compositions are prepared with carriers that will protect the com pound against rapid elimination from the body, such as a controlled release formulation, including implants and microencapsulated delivery systems. Biodegradable, biocompatible polymers can be used, such as ethylene vinyl acetate, polyanhydrides, polyglycolic acid, collagen, polyorthoesters, and polylactic acid. Nanoparticle is also mentioned (page 49, [0045, 0047]). A wide variety of administration methods may be used in conjunction with the compounds of the present invention. Compounds of the present invention may be administered or coadministered orally, parenterally, intraperitoneally, intravenously, intraarterially, transdermally , sublingually, intramuscularly, rectally , transbuccally , intrana sally , liposomally , via inhalation , vaginally , intraoccularly , via local delivery ( for example by catheter or stent) , subcutaneously , intraadiposally , intraarticularly , or intrathecally . The compounds according to the invention may also be administered or coadministered in slow release dosage forms. Compounds may be in gaseous, liquid, semi - liquid or solid form, formulated in a manner suitable for the route of administration to be used. For oral administration, suitable solid oral formulations include tablets, capsules , pills , granules, pellets , sachets and effervescent , powders , and the like . Suitable liquid oral formulations include solutions, suspensions, dispersions, emulsions, oils and the like. For parenteral administration, reconstitution of a lyophilized powder is typically used (page 50, [0048]). 

    PNG
    media_image2.png
    632
    954
    media_image2.png
    Greyscale

Heller et al. teaches A dye-stabilized nanoparticle composition comprising at least about 80 wt. % of one or more hydrophobic drugs; and one or more sulfate-containing indocyanine dyes; wherein the composition is in the form of nanoparticles having an intensity-weighted average diameter as determined by dynamic light scattering within a range from 30 nm to 150 nm. wherein the one or more hydrophobic  drugs comprise one or more members selected from the group consisting of sorafenib, paclitaxel, docetaxel, MEK162, etoposide, lapatinib, nilotinib, crizotinib, fulvestrant, vemurafenib, bexorotene, camptothecin, Mekazd, talazoparib, GSK214, luminespib, forskolin, ABT737, tacrolimus, BMS-777607, tanespimycin, everolimus, trametinib, navitoclax, celecoxib, avagacestat, dutasteride, enzalutamide, regorafenib, R04929097, valrubicin, and combinations of any two or more thereof (claims 1 and 8). The nanoparticles were easily lyophilized with a saline / sucrose 5 % solution and reconstituted in water at this concentration (page 8, [0172]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Lee et al.  is that Lee et al.   do not expressly teach elected compound 2. This deficiency in Lee et al.  is cured by the teachings of Chen et al. and Heller et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee et al., as suggested by Chen et al. and Heller et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare nanoparticle comprising compound 2 and albumin because compound 2 is a suitable anticancer drug for nanoparticle. MPEP 2144.07. Under guidance from Lee et al. teaching hydrophobic anticancer drug for nanoparticle comprising albumin for minimized side effects, Chen et al. teaching ABT-263 (Navitoclax) as anticancer drug having same structure as elected compound 2, Heller et al. teaching Navitoclax as hydrophobic drug for nanoparticle, it is obvious for one of ordinary skill in the art to have prepare nanoparticle comprising compound 2 (ABT-263) and albumin for minimized side effect and produce instant claimed invention with reasonable expectation of success.
Regarding claims 10, 12, 16-18, Lee et al. teaches active ingredient with respect to human serum albumin at a molar ratio ranging from about 0.01 to about 100, and particle size of about 95um to about 100nm.
Regarding claims 19-20, Lee et al. teaches nanoparticle in aqueous medium as suspension, or emulsion; and the composition is expected to be sterile filterable since the same or substantially same is taught by prior arts, this same or substantially same composition is expected to have the same sterile filterable property.
Regarding claims 22 and 27, one of ordinary skill in the art would have been motivated to prepare lyophilized composition and reconstitute in liquid for a reconstituted composition because Chen et al. suggest that reconstitution of a lyophilized powder is typically used for parenteral administration, since this is a common practice, it is obvious for one for ordinary skill in the art to prepare lyophilized composition and reconstitute in liquid for a reconstituted composition and produce instant claimed invention with reasonable expectation of success.
Regarding claims 23-25, one of ordinary skill in the art would have been motivated to optimized the amount of active ingredient through routing experimentation or under prior art condition. MPEEP 2144.05. thus, it is within skill of one artisan in the art to have about 1-5% of active ingredient in the whole composition, in the absence of showing criticality. Since active ingredient and albumin is 1:1 in one embodiment, the nanoparticle will be 2-10%, and the rest of carrier would be about 90% to 98%.
Regarding claim 27, Lee et al. teaches physiological saline or PBS.
Regarding claims 32-33, after reconstitution, the nanoparticle is expected to have the same or substantially same particle size from about 95um to about 100nm. Furthermore, the whole process of reconstitute lyophilized nanoparticle is considered as product by process, since Lee et al. teaches nanoparticle form about 95um to about 100um in liquid saline, the limitation is met.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613